     Case 2:16-cv-05370-DSF-PLA Document 250-1 Filed 11/16/18 Page 1 of 2 Page ID
                                      #:3322



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                    NO. CV 16-5370-DSF (PLAx)
11
                 Plaintiff,
12                                                [PROPOSED]
                        v.                        ORDER LIFTING STAY OF CIVIL
13                                                FORFEITURE PROCEEDING FOR
     ALL RIGHT TO AND INTEREST                    THE PURPOSE OF CLAIM
14   HELD OR SECURED BY THE REAL                  WITHDRAWAL
15   PROPERTY LOCATED IN NEW
     YORK, NEW YORK, KNOWN AS
16   THE PARK LANE HOTEL,
17
         Defendant.
18
19
20         Pursuant to the stipulation and request of the parties, and good cause appearing
21   therefor, IT IS ORDERED that the stay in this action is lifted to allow claimants 36 CPS
22   Condos (NYC) Limited, 36 CPS Residential Sales (NYC) Limited, 36 CPS Parking
23   (NYC) Limited, and 36 CPS Luxury Hotel (NYC) Limited (collectively, the “36 CPS
24   Claimants”) to withdraw the verified claim filed on or about October 11, 2017.
25
26   DATED:                                       ____________________________
                                                  UNITED STATES DISTRICT JUDGE
27
28
     Case 2:16-cv-05370-DSF-PLA Document 250-1 Filed 11/16/18 Page 2 of 2 Page ID
                                      #:3323


 1   PRESENTED BY:
 2
     DEBORAH CONNOR, Chief
 3   Asset Forfeiture and Money Laundering Section
 4   United States Department of Justice
     WOO S. LEE
 5   JONATHAN BAUM
 6   BARBARA LEVY
     JOSHUA SOHN
 7   Criminal Division
 8   U.S. Department of Justice
 9   NICOLA T. HANNA
     United States Attorney
10   LAWRENCE S. MIDDLETON
11   Assistant United States Attorney
     Chief, Criminal Division
12   STEVEN R. WELK
13   Assistant United States Attorney
     Chief, Asset Forfeiture Section
14

15   __/s/Woo S. Lee___________
     JOHN J. KUCERA
16   MICHAEL R. SEW HOY
17   Assistant United States Attorneys
18   Attorneys for Plaintiff
19   UNITED STATES OF AMERICA
20

21

22

23

24

25

26

27

28

                                            2
